Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election without traverse of claims 1-11 in the reply filed on 09/17/2021 is acknowledged. Claims 1-11 are currently under examination and the subject of the present Office Action. Claims 15-17 are withdrawn from consideration without traverse. 
As such, the restriction is made final.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 08/26/2020 and 07/13/2021 have been considered here.

Claim Objections
Claims 1, 6 is objected to because of the following informalities: 
Claim 1 reads “(c) an…ester; (d) curcumin”, which should read “(c) an…ester; and (d) curcumin”.
Claim 6 reads “polysorbat 80” which should read “polysorbate 80”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7  and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “wherein said alcohol ethoxysulfate is dodecyl alcohol ethoxysulfate”, and the claim also recites “preferably sodium lauryl ether sulfate” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “wherein said alcohol ethoxysulfate is present in the composition in an amount of about 0.5 to about 25.0% (w/w)”, and the claim also recites “preferably about 5% to about 10.0% (w/w)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “wherein said ethoxylated glyceryl fatty acid ester is present in the composition in an amount of 1.0 to 50.0% (w/w)”, and the claim also recites “preferably about 5% to about 20.0% (w/w)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “wherein said ethoxylated sorbitol or sorbitol anhydride fatty acid ester is a partial ester with oleic acid”, and the claim also recites “preferably polysorbat 80” (which as pointed out in the objection above should read “polysorbate”) which is the 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “wherein said ethoxylated sorbitol or sorbitol anhydride ester is present in the composition in an amount of about 0.5 to about 25.0% (w/w)”, and the claim also recites “preferably about 5% to about 10.0% (w/w)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the purpose of search and consideration, the broader limitations have been understood as the metes and bounds of the limitations. For example, the limitation of claim 2 is understood as “Cosmetic composition according to claim 1, wherein said alcohol ethoxysulfate is dodecyl alcohol ethoxysulfate.”
Claim 11, depending on claim 1, recites the limitation "wherein said aloe vera extract" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim as there is no recitation of aloe vera extract in claim 1. For the purpose of search and examination, the claim is understood to be depending on claim 10. The claim is read as “Cosmetic composition according to claim 10…15.0% (w/w).”  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090068255 A1 (Yu et al., 2009; as submitted on PTO-892 of 07/20/2021).

In regards to claims 1-2, 4, 6,  and 9, Yu et al. teaches a composition for treating and caring for skin that inhibits the signs of aging or sun damage and decreasing the degradation of collagen and/or stimulating the formation of new collagen (i.e. for topical application, see Yu et al., paragraph 0011). The composition is in the form a microemulsion (see Yu et al., paragraph 0159). The composition is in the form of a lotion, cream, or ointment (see Yu et al., paragraph 0011). The composition comprises sodium lauryl ether sulfate (i.e. an alcohol ethoxysulfate as evidenced by claim 2) as a preservative (see Yu et al., paragraph 0155), cetiol HE (PEG-7 glyceryl cocoate) (i.e. an ethoxylated glyceryl fatty acid ester as evidenced by claim 4) (see Yu et al., paragraph 0140) as a vehicle for the composition (see Yu et al., paragraph 0106), polysorbate 80 (i.e. ethoxylated sorbitol or sorbitol anhydride ester as evidenced by claim 6) as a vehicle for the composition (see Yu et al., paragraph 0106) as well as a fragrance (see Yu et al., paragraph 0123), and curcumin or bis-demethoxycurcumin as preservatives, antioxidants or chelating agents (see Yu et al., paragraph 0116). In regards to PEG-7 glyceryl cocoate and polysorbate 80, it is taught that a combination of vehicles can be used (see Yu et al., paragraph 0106). In regards to using the specific compounds, the MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and 
In regards to claim 3, the alcohol ethoxysulfate such as sodium lauryl ether sulfate is taught to be a preservative (see Yu et al., paragraph 0155). Yu et al. also teaches that the composition comprises from approximately 0.0001% to approximately 5% by weight of the preservative (see Yu et al., paragraph 0116). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 5, Yu et al. teaches that the ethoxylated glyceryl fatty acid ester, such as PEG-7 glyceryl cocoate, is present in the composition in the amount 3.50-7.50% by weight (see Yu et al., paragraph 0140 and table following). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 7, Yu et al. teaches that the ethoxylated sorbitol or sorbitol anhydride fatty ester, such as polysorbate 80, is present in the amount ranging from 0.0001% to 10% by weight (see Yu et al., paragraph 0123). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 8, Yu et al. teaches that the curcumin or bis-demethoxycurcumin is present in the composition in the amount from approximately 0.0001% to approximately 5% by weight of the preservative (see Yu et al., paragraph 0116). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).


Yu et al. does not teach with sufficient specificity to anticipate and so the claims are obvious. It would be obvious to one with ordinary skill in the art before the effective filing date to rearrange the teachings of Yu et al. with a reasonable expectation of success to obtain the cosmetic composition of the instant claims. 
A reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. A person of ordinary skill in the art who is not an automaton is capable of producing the cosmetic composition of the instant claims with predictable results.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9 of copending Application No. 16/766822 (reference application) in view of US PGPUB 20090068255 A1 (Yu et al., 2009; as submitted on PTO-892 of 07/20/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims teach the same ingredients in the same amount (i.e. an alcohol ethoxysulfate, ethoxylated glyceryl fatty acid ester, ethoxylated sorbitol or sorbitol anhydride fatty ester) except for curcumin or curcumin derivative. As discussed above, Yu et al. teaches the use of curcumin or bis-demethoxycurcumin (see Yu et al., paragraph 0116).  It would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Yu et al. with the teaching of Application 16/766822 as both teach a topical composition comprising the same ingredients and it is known that both curcumin and bis-demethoxycurcumin are useful as reducing agents and/or free radical scavengers (see Yu et al., paragraph 0116). It would be obvious to one with ordinary skill in the art to combine the curcumin of Yu et al. with the composition of Application 16/766822 according to the known method of making a topical composition (see Yu et al., paragraph 0140) to yield predictable results with a reasonable expectation of success of formulating a topical composition that scavenges free radicals from the skin. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.A./Examiner, Art Unit 1611                                                                                                                                                                                                        
/Melissa L Fisher/Primary Examiner, Art Unit 1611